                  Case 2:20-cv-01558-RFB-VCF Document 5 Filed 08/31/20 Page 1 of 98
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                          District of Nevada                                  on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
 2:20cv01558-RFB-VCF                       8/21/2020                                                District of Nevada
PLAINTIFF                                                                    DEFENDANT
 Lakshmi Arunachalam                                                           CSAA Insurance Group



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G    Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                           DATE
Debra Kempi                                                    H. Magennis                                                      8/31/2020
                                                                                                                Format m/d/yyyy
Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                    Reset
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page21ofof98
                                                                    97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page32ofof98
                                                                    97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page43ofof98
                                                                    97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page54ofof98
                                                                    97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page65ofof98
                                                                    97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page76ofof98
                                                                    97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page87ofof98
                                                                    97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page98ofof98
                                                                    97
Case 2:20-cv-01558-RFB-VCF
Case 2:20-cv-01558-RFB-VCF Document
                           Document 1-2
                                    5 Filed
                                        Filed08/31/20
                                              08/21/20 Page
                                                        Page109 of
                                                                of 98
                                                                   97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page11
                                                              10ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page12
                                                              11ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page13
                                                              12ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page14
                                                              13ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page15
                                                              14ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page16
                                                              15ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page17
                                                              16ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page18
                                                              17ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page19
                                                              18ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page20
                                                              19ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page21
                                                              20ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page22
                                                              21ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page23
                                                              22ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page24
                                                              23ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page25
                                                              24ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page26
                                                              25ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page27
                                                              26ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page28
                                                              27ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page29
                                                              28ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page30
                                                              29ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page31
                                                              30ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page32
                                                              31ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page33
                                                              32ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page34
                                                              33ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page35
                                                              34ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page36
                                                              35ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page37
                                                              36ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page38
                                                              37ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page39
                                                              38ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page40
                                                              39ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page41
                                                              40ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page42
                                                              41ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page43
                                                              42ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page44
                                                              43ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page45
                                                              44ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page46
                                                              45ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page47
                                                              46ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page48
                                                              47ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page49
                                                              48ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page50
                                                              49ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page51
                                                              50ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page52
                                                              51ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page53
                                                              52ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page54
                                                              53ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page55
                                                              54ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page56
                                                              55ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page57
                                                              56ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page58
                                                              57ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page59
                                                              58ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page60
                                                              59ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page61
                                                              60ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page62
                                                              61ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page63
                                                              62ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page64
                                                              63ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page65
                                                              64ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page66
                                                              65ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page67
                                                              66ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page68
                                                              67ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page69
                                                              68ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page70
                                                              69ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page71
                                                              70ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page72
                                                              71ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page73
                                                              72ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page74
                                                              73ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page75
                                                              74ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page76
                                                              75ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page77
                                                              76ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page78
                                                              77ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page79
                                                              78ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page80
                                                              79ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page81
                                                              80ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page82
                                                              81ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page83
                                                              82ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page84
                                                              83ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page85
                                                              84ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page86
                                                              85ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page87
                                                              86ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page88
                                                              87ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page89
                                                              88ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page90
                                                              89ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page91
                                                              90ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page92
                                                              91ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page93
                                                              92ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page94
                                                              93ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page95
                                                              94ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page96
                                                              95ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page97
                                                              96ofof98
                                                                     97
 Case2:20-cv-01558-RFB-VCF
Case  2:20-cv-01558-RFB-VCF Document
                             Document1-2
                                      5 Filed
                                         Filed08/31/20
                                               08/21/20 Page
                                                         Page98
                                                              97ofof98
                                                                     97
